
	
		II
		111th CONGRESS
		1st Session
		S. 214
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2009
			Mr. Bingaman (for
			 himself, Mr. Leahy,
			 Mr. Lieberman, and
			 Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XXI of the Social Security
		  Act to permit qualifying States to use their allotments under the State
		  Children’s Health Insurance Program for any fiscal year for certain Medicaid
		  expenditures.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Health Equity Technical
			 Amendments Act of 2009.
		2.Authority for
			 qualifying States to use chip allotment for any fiscal year for certain
			 medicaid expenditures
			(a)Elimination of
			 fiscal year and percentage limitations
				(1)In
			 generalSection
			 2105(g)(1)(A) of the Social
			 Security Act (42 U.S.C.
			 1397ee(g)(1)(A)), as amended by section 201(b)(1) of the
			 Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173), is
			 amended by striking not more than 20 percent of any allotment under
			 section 2104 for fiscal year 1998, 1999, 2000, 2001, 2004, 2005, 2006, 2007,
			 2008, or 2009 and inserting a fiscal year allotment under
			 section 2104.
				(2)Conforming
			 amendmentEffective as if included in the enactment of section
			 201(b) of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law
			 110–173), paragraph (2) of that section is repealed.
				(b)Modification of
			 allowable expendituresSection 2105(g)(1)(B)(ii) of such Act (42
			 U.S.C. 1397ee(g)(1)(B)(ii)) is amended by striking 150 and
			 inserting 125.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2008, and shall apply to
			 expenditures made on or after that date.
			
